864 A.2d 408 (2005)
182 N.J. 245
STATE of New Jersey, Plaintiff-Respondent,
v.
Carlos M. ROSADO, Defendant-Appellant.
Supreme Court of New Jersey.
Argued November 8, 2004.
Decided January 26, 2005.
Nancy C. Ferro, Ridgewood, argued the cause for appellant (Ferro & Ferro, attorneys; Alan I. Smith, Designated counsel, Public Defender, on the brief).
Carol M. Henderson, Assistant Attorney General, argued the cause for respondent (Peter C. Harvey, Attorney General of New Jersey, attorney).
Carlos M. Rosado submitted a letter in lieu of brief, pro se.
PER CURIAM.
While driving under the influence of alcohol, defendant Carlos Rosado ran a red light, hit another vehicle and killed its driver, nineteen-year old Michael Albano. Defendant was charged with first-degree death by auto within 1,000 feet of school property and driving with a revoked license. Defendant pled guilty to both charges, and in exchange the prosecutor recommended a twelve-year term of imprisonment on the death-by-auto charge, a concurrent term of imprisonment of 180-days on the driving with a revoked license charge, and a one-year suspension of defendant's driver's license. The trial court accepted the State's recommendations, and sentenced defendant accordingly.
The terms of the No Early Release Act, N.J.S.A. 2C:43-7.2 (NERA), apply to the death-by-auto charge. N.J.S.A. 2C:43-7.2d(3). Accordingly, defendant was subject to a minimum period of parole ineligibility of eighty-five percent of the sentence imposed and to a mandatory five-year period of parole supervision. N.J.S.A. 2C:43-7.2c. As in State v. Johnson, 182 N.J. 232, 864 A.2d 400, 2005 WL 154292 (2005), decided today, defendant was not informed about the mandatory period of parole supervision required by NERA. Consistent with our holding in Johnson, we reverse and remand for a determination as to whether defendant's mistaken belief regarding the penal consequences of his sentence was a material factor in his decision to plead guilty, entitling defendant to relief under Rule 3:21-1.
*409 For reversal and remandment  Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE and RIVERA-SOTO  7.
Opposed  None.